Carbon Matrix Composite Material, Preparation Method Therefor and Lithium Ion Battery Comprising Same
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 15-34 are pending, wherein claims 24-33 were previously withdrawn, and claims 21-22 are amended. Claims 15-23 and 34 are being examined on the merits in this Office action. 
	
Claim Rejections - 35 USC § 103
Claims 15, 17-20, 22-23 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 20150075207 A, whose English machine translation is being used for citation purposes, hereafter Kim) in view of Choi et al. (US 20180342757 A1, hereafter Choi).
Regarding claims 15 and 19-20, Kim teaches a carbon-based composite material (“negative active material”, see at least Title and Abstract), comprising a micron-sized soft carbon, a micron-sized hard carbon (The “13” in Fig. 1 represents a first amorphous carbon ([0178]), which may be a combination of soft carbon and hard carbon (at least, [0009] and [0070]), a nano-active substance (The “11” in Fig. 1 represents “active particles” ([0178]) having a particle size of less than 1 µm ([0087]), which may comprise, for example, silicon particles ([0009]-[0010]) and a second carbon coating layer (represented by the numeral “16” in Fig. 1, see at least [0178] and [0009]). The said silicon reads on claim 20 and is known to be a material that is electrochemically active to lithium, as claimed in claim 19.
Kim appears silent on a first carbon coating layer coated on the surface of the nano-active substance such as silicon. Choi, however, discloses that a carbon coating (112) disposed on the surface of silicon particles (111) can prevent additional oxidation of the surface of silicon particles and may form a conductive path to improve electrical conductivity and increase capacity ([0046]). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have used a carbon coating coated silicon taught by Choi as an alternative to the silicon particle of Kim for the benefit of preventing additional oxidation of the surface of silicon particles and obtaining improved electrical conductivity and increased capacity ([0046], Choi). As such, the said carbon coating reads on the first carbon coating layer as claimed, and the nano-active substance together with the first carbon coating layer constitutes the composite particles as claimed.
Kim in view of Choi further teaches the composite particles are dispersed on the surfaces of the soft carbon and the hard carbon and in the second carbon coating layer (See Fig. 1: “11” is on the surface of “13” which comprises particles of the soft carbon and the hard carbon, and is in the second carbon coating layer “16”). The second carbon coating layer is disposed to coat the soft carbon, the hard carbon and the composite particles (See Fig. 1).
Regarding claims 17-18, Kim as modified teaches the carbon-based composite material according to claim 15, and the weight amount of the nano-active substance (i.e., “active particles” in Kim) can be adjusted ([0065], Kim), the weight amount of the first carbon coating layer can be adjusted ([0054], Choi), and the weight ratio of the second carbon coating layer can be adjusted ([0080], Kim). Kim as modified further discloses that either the soft carbon or the hard carbon or the combination of the both can be used in the composite material ([0070], Kim), and the corresponding weight amount of the soft carbon or hard carbon can be adjusted ([0071], Kim). As such, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have readily arrived at the proportions as claimed in claims 17 and 18 through routine optimization, since changing proportions involves merely ordinary capabilities of one skilled in the art. See MPEP § 2144.05. In the absence of criticality or unexpected results, changes in proportions are not patentably distinguishable. See MPEP § 2144.04 IV-A.
Regarding claim 22, Kim in view of Choi teaches the carbon-based composite material according to claim 15, and the hard carbon is in the first amorphous carbon 13 (Fig. 1, Kim) and therefore is an amorphous carbon material.  The amorphous carbon material can be obtained from a resin (e.g., any resin listed in [0031]), and the obtained amorphous carbon material reads on a resin carbon as instantly claimed. In addition, the limitation “which is configured to be graphitized after heat treatment at 800-3000 °C” represents a characteristic or property of the amorphous carbon material as instantly claimed. Since Kim in view of Choi teaches the same amorphous carbon material as claimed, the claimed characteristic or property is necessarily present. “Products of identical chemical composition cannot have mutually exclusive properties.” “A chemical composition and its properties are inseparable”. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 23, Kim in view of Choi teaches the carbon-based composite material according to claim 15, and the median particle diameter of the carbon-based composite material is related to the size of the core particle of Kim and the thickness of its shell, and may be in the range of 2.2 µm to 50 µm (See [0022] and [0025]: 2+2*0.1=2.2; 30+2*10=50), overlapping the instantly claimed range of 1 to 45 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 34, Kim in view of Choi teaches the carbon-based composite material according to claim 15, and further teaches a lithium ion battery comprising the carbon-based composite material of claim 15 (at least: Abstract and [0167]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi, as applied to claim 15 above, and further in view of Lee et al. (WO 2017099456 A, whose English machine translation is being used for citation purposes, hereafter Lee).
Regarding claim 16, Kim as modified teaches the carbon-based composite material according to claim 15, but appears silent on the size of the soft carbon and the hard carbon. However, a selection of a particle size involves merely ordinary capabilities of one skilled in the art, and changes in proportion of sizes of two types of particles do not patently distinguish the invention in the absence of persuasive evidence. See MPEP § 2144.04(IV)(A). In the instant case, for example, Lee discloses that either soft carbon or hard carbon can be used as a core material in a negative electrode active material and silicon particles are coated on the core surface, wherein the median particle diameter of either soft carbon or hard carbon can be 2-20 µm (See at least: lines 171-172, 182, and 208). When both soft carbon and hard carbon are, for example, 2 µm, the ratio of the median particle diameter of the soft carbon to that of the hard carbon is 1:1. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have selected a ratio of the median particle diameter of the soft carbon to that of the hard carbon of Kim as modified to be 1:1, as taught by Lee, since a selection of a particle size involves merely ordinary capabilities of one skilled in the art.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Choi, as applied to claim 15 above, and further in view of Wang et al. (US 20130216894 A1, hereafter Wang).
Regarding claim 21, Kim in view of Choi teaches the carbon-based composite material according to claim 15, and the soft carbon is in the first amorphous carbon 13 (Fig. 1, Kim) and therefore is an amorphous carbon material. Kim in view of Choi is silent on the amorphous carbon material comprising a material as listed in the instant claim. In the same field of endeavor, Wang discloses that the amorphous soft carbon can comprise mesocarbon microbeads ([0030]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have employed mesocarbon microbeads taught by Wang as the amorphous soft carbon of Kim in view of Choi, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed November 3, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments with respect to “the active particles 11 in Kim’s scheme are not dispersed on the surface of first amorphous carbon 13, but rather embedded in the first amorphous carbon 13, the active particles 11 are located inside the first amorphous carbon 13”, it is respectfully noted that one of ordinary skill in the art would readily appreciate that the “13” represents lots of particles. Thus, the composite particles indicated by “11” in Fig. 1 are dispersed on the surfaces of the particles of soft carbon and the hard carbon. Therefore, the arguments are not persuasive.
In response to the argument regarding “… according to Fig. 1 of Kim, the active particles 11 are not dispersed in the shell layer (graphite 15 and a second amorphous carbon 16)”, it is respectfully noted that the composite particles is in the second carbon coating layer, because the second carbon coating layer is a circled layer. Note that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727